GRANT C. JAQUITH
United States Attorney
Fergus Kaiser
Special Assistant U.S. Attorney
c/o Social Security Administration Office of General Counsel
26 Federal Plaza, Room 3904
New York, NY 10278-0004
(212) 264-2049
fergus.kaiser@ssa.gov
BarRoll No. 518633

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
MELINDA MAE MILLER,                                            :
                                                               :
                                           Plaintiff,          :
         v.                                                    :   Civil Action No. 18-cv-328
                                                               :
NANCY A. BERRYHILL,                                            :   STIPULATION FOR REMAND
ACTING COMMISSIONER OF                                         :
SOCIAL SECURITY,                                               :
                                                               :
                                           Defendant.          :
-------------------------------------------------------------- x



        IT IS HEREBY STIPULATED AND AGREED, by and between the attorney for the
Defendant and the attorney for the Plaintiff, that this action be, and hereby is, remanded to the
Commissioner of Social Security, pursuant to sentence four of 42 U.S.C. § 405(g), for further
administrative proceedings; and this Court having considered this matter.
        It is ORDERED that the final decision of the Commissioner be and hereby is
REVERSED, and the matter is REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) to
the Defendant for further administrative action, and it is further




                                                         1
      The Clerk is directed to enter judgment. See Shalala v. Schaefer, 509 U.S. 292 (1993).



Dated: October 16, 2018


                                               The DeHaan Law Firm P.C

                                           By: /s/ John W. DeHaan
                                              John W. DeHaan
                                              300 Rabro Drive, Suite 101
                                              Hauppauge, NY 11788
                                              631-582-1200
                                              Fax: 631-582-1228
                                              Email: jdehaan@dbdisabilitylaw.com

                                               GRANT C. JAQUITH
                                               United States Attorney

                                           By: /s/ Fergus Kaiser
                                               Fergus Kaiser
                                               Special Assistant U.S. Attorney
                                               c/o Social Security Administration
                                               Office of General Counsel
                                               26 Federal Plaza, Room 3904
                                               New York, NY 10278-0004
                                               (212) 264-2049
                                               fergus.kaiser@ssa.gov
                                               Bar Roll No. 51863


SO ORDERED:


________________________________
THOMAS J. MCAVOY
UNITED STATES DISTRICT JUDGE
 October 18                   , 2018




                                              2
